STATE OF MINNESOTA
                                                                           December 8, 2016

                                  IN SUPREME COURT                           0Fm:I:OF
                                                                          APftUAIECcuns
                                         AIS-0682


In rePetition for Disciplinary Action against
Pamela L. Green, a Minnesota Attorney,
Registration No. 0037369.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility filed an amended

and supplementary petition for disciplinary action alleging that respondent Pamela L.

Green committed professional misconduct warranting public discipline- namely, being

convicted of felony mail fraud after misappropriating a vulnerable client's funds and

entering into an improper and unfair business transaction with that same vulnerable client.

See Minn. R. Prof. Conduct 1.7(a)(2), 1.7(b)(4), 1.8(a), 8.4(b)-8.4(c).

       Green and the Director have entered into a stipulation for discipline. In it, Green

withdraws an answer she previously filed, unconditionally admits the allegations in the

amended and supplementary petition for disciplinary action, and waives her procedural

rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties

jointly recommend that the appropriate discipline is disbarment.

       This court has independently reviewed the file and approves the jointly

recommended disposition.

       Based upon all the tiles, records, and proceedings herein,
         IT IS HEREBY ORDERED THAT:

         1.    Respondent Pamela L. Green is disbarred, effective as of the date of this

order.

         2.    Respondent shall comply with Rule 26, RLPR (requiring notice of

disbarment to clients, opposing counsel, and tribunals).

         3.    Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

         Dated: December 8, 2016                 BY THE COURT:



                                                 Da~~as~- k
                                                 Associate Justice




                                             2